Dear Mayor Eason:
We received your request for an opinion. Specifically, you inquire as to how the Village of Clarks can generate much needed income for its volunteer fire department. Specifically, you inquire if an assessment can be done by ordinance and approval of the Mayor and Board of Alderman or if such an assessment would have to be approved by the residents.
It is our understanding that the Village of Clarks has a fire protection district. Accordingly, La. R.S. 40:1505 is applicable. This statutes provides that each district may levy and collect a parcel fee which shall be imposed by resolution or ordinance of the governing authority of the district after the issue of the imposition of such a fee has been approved by a majority of the voters of the district. Accordingly, the Village of Clarks may generate income for its volunteer fire department by imposition of a parcel fee. The fee must be approved by a majority of the voters.
Your request suggests adding a fee to the residents' monthly water bill. The parcel fee cannot be added to the water bill. The parcel fee must be carried on the tax rolls for the parish in the district and collected at the same time as parish ad valorem taxes.
We trust that this answers your request. If you need additional information or have any questions whatsoever, please contact our office.
With kindest regards
                                       RICHARD P. IEYOUB Attorney General
                                       BY: TINA V. GRANT
Assistant Attorney General
RPI/TVB/dra